Citation Nr: 1645275	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-31 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for vascular disease.

2.  Entitlement to service connection for nerve damage.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1955 to January 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of this matter is now with the RO in New York, New York.  This case was last before the Board in April 2016 and was remanded for additional evidentiary development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record weighs against a finding that the Veteran's vascular disease was incurred in or is otherwise related to his active duty military service.

2.  The evidence of record weighs against a finding that the Veteran's nerve damage incurred in or is otherwise related to his active duty military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for vascular disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for nerve damage have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's claims file reflects that his complete service medical records are unavailable.  Under these circumstances, VA has a heightened obligation to assist the claimant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

II.  Service Connection

The Veteran contends that he first developed both optical nerve damage and vascular disease to his legs while on active duty service.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran initially stated in his October 2008 application for benefits that he was hospitalized for nerve damage and vascular disease to his legs from marching.  Later in a July 2010 statement, the Veteran stated that his vascular problem began in service when he had to stand 8 to 12 hours a day as a cook.  He also stated that his nerve damage, which he described as being manifested by blurry vision, began when his vision was strained while serving in a tank.

The Veteran's service treatment records (STRs) are unavailable, except for one unrelated entry dated in February 1955 that notes the Veteran was seen for acute, mild pharyngitis.  The RO issued a formal finding of unavailability of service treatment records in January 1995.

A May 1995 private treatment record from North Shore University Hospital notes that the Veteran presented with carotid artery stenosis.  He was also status post coronary artery bypass graft times three in January 1995.  He had a cerebrovascular accident on the right side in 1993 with left-sided weakness that was a residual from his stroke.  He had a history of coronary artery disease and also had a transient ischemic attack in 1994.  The report noted the Veteran smoked two to three packs a day for 30 years.  He quit 11 years prior to his carotid artery surgery.  The medical report noted the Veteran underwent a right carotid endarterectomy.

An August 1997 VA cranial nerves examination report noted that the Veteran had left upper extremity sensory loss secondary to a cerebral infarct, cerebrovascular disease with occasional vertigo, and cardiovascular disease by history with occasional lightheadedness.  He had a history of four strokes with residual left upper extremity distal numbness, giddiness, and vertigo.

In October 2015, the Veteran was provided a VA examination in order to determine the etiology of his claims seeking service connection for vascular disease and nerve damage, to include blurriness in his eyes.  The VA examiner diagnosed the Veteran with peripheral vascular disease (PVD) and noted a date of diagnosis of 1994.  The examiner noted a post-service medical history that included a stroke in 1994.  The VA examiner also noted that the Veteran had been diagnosed with an aortic aneurysm.  The VA examiner stated that he could not resolve the issues of whether the Veteran's peripheral vascular disease or stroke/aneurysm/ihd were caused by or incurred in service without resort to mere speculation.

In April 2016, the Board remanded the Veteran's claims in order to obtain more comprehensive and fully responsive VA opinions.

In a May 2016 addendum opinion, a VA examiner noted that diagnoses likely to be responsible for nerve damage in the Veteran's medical record are CVA (cerebral vascular accidents) or four to five episodes of stroke with complaints of numbness on the hand and fingers.  The examiner also noted that the Veteran's medical records reflected he had a cataract extraction performed in October 2004 which could account for the Veteran's reports of blurry vision.  

The VA examiner concluded that the Veteran's reports of nerve damage and blurry vision are less likely than not related to service.  The examiner stated there was no rational evidence that the Veteran's symptoms started in service without resorting to mere speculation, adding that nerve damage cannot be caused by mere marching as the Veteran claimed in October 2008 with no traumatic injury severing the nerve.  Moreover, the VA examiner stated that for the cataract/blurry vision to occur at an age less than 25 years, it must be due to an uncontrolled existing medical condition or eye trauma, which the Veteran did not have.  Alternately, the condition must be congenital, which would then make it non-service related.

The VA examiner also concluded it was less likely than not that the Veteran's diagnosed peripheral vascular disease had its onset in service or was related to his active duty service.  The VA examiner noted that the Veteran was diagnosed with carotid stenosis status post right "CEA" (carotid endarterectomy) in 1995.  He was diagnosed with an abdominal aortic aneurysm status post repair in 2006, and in 2009 he was diagnosed with right aorto-femoral bypass and deep venous thrombosis, along with coronary artery disease status post "CABG" (coronary artery bypass graft).  The VA examiner noted that these diagnoses were dated many years after service.  Further, the Veteran had multiple risk factors for peripheral vascular disease, namely, he was a heavy smoker, used alcohol as noted in a January 1985 private doctor's note, and he had a history of rheumatic heart disease, hypercholesterolemia, and right neck cancer.   The VA examiner stated there was no evidence or logical history to suggest there was peripheral vascular disease in the service.

After a review of the medical evidence of record, the Board finds that the May 2016 VA examiner's opinions are the most probative and persuasive medical evidence in this case concerning the etiology of the Veteran's claims of vascular disease and nerve damage.  The VA examiner's opinions were provided following a review of the claims file, to include the October 2015 examination of the Veteran.  The examiner addressed the Veteran's assertions as to the origins of his respective disabilities, and she provided adequate rationales for the respective conclusions reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  There is no medical opinion to the contrary in the record concerning the etiology of either the Veteran's claimed vascular disease or his reports of nerve damage.  

The Board finds that service connection for the Veteran's vascular disease is not warranted on either a direct or presumptive basis.  Similarly, the Board finds that service connection is not warranted for the Veteran's claimed nerve damage on either a direct or presumptive basis.  The preponderance of the evidence weighs against a finding that either condition arose in or was related to his active duty service. 

The Board has not overlooked statements from the Veteran concerning his reports of symptomatology since service.  The Board acknowledges the Veteran's belief that his current vascular and nerve conditions are related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, these statements are afforded little probative weight.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claims seeking service connection for vascular disease and nerve damage.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for vascular disease is denied.

Entitlement to service connection for nerve damage is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


